Citation Nr: 1528834	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-32 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to July 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

Manifestations of the Veteran's service-connected posttraumatic stress disorder (PTSD) include anxiety, panic attacks, depression, mood swings, irritability, anger outbursts, hypervigilance, exaggerated startle response, intrusive thoughts, difficulty sleeping, nightmares, avoidance, detachment, social isolation, loss of motivation, difficulty concentrating, short-term memory problems, and fleeting suicidal ideations without any plan or intent, resulting in occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Because the April 2008 rating decision granted the Veteran's service connection claim for PTSD, the claim is now substantiated.  The Veteran's filing of a notice of disagreement does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  The September 2008 statement of the case set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating criteria for the current evaluation and for all higher evaluations.  As the Veteran was informed of what was needed to achieve a higher schedular rating for his service-connected PTSD, the Board finds that all notice requirements have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The duty to assist the Veteran has also been satisfied.  The RO obtained all VA treatment records identified by the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In January 2013, the Board remanded the above-captioned claim in order to obtain records from the Social Security Administration and updated VA treatment records.  While in remand status, the RO obtained the records identified by the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  There is no indication that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran was provided VA examinations in March 2008, September 2009, and March 2013.  The examiners administered thorough clinical evaluations which provided findings pertinent to the rating criteria and allowed for fully informed evaluations of the disabilities at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   The Board notes that the March 2013 VA examination was performed while the above-captioned claim was in remand status and does not appear to have been considered by the RO in the April 2013 supplemental statement of the case.  However, in a May 2015 appellate brief, the Veteran waived RO jurisdiction with regard to this evidence.  See 38 C.F.R. § 19.31(a) (2014).  Therefore, the Board finds no prejudice in proceeding with the adjudication of the above-captioned claim, to include consideration of the March 2013 VA examination report.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

In an April 2008 rating decision, service connection was granted for PTSD, to which a 30 percent disability rating was assigned, effective November 14, 2007.  In an August 2009 rating decision, the RO increased the Veteran's disability rating for PTSD to 50 percent, effective June 25, 2008.  In a May 2010 rating decision, the RO again increased the Veteran's disability rating for PTSD to 70 percent, effective November 14, 2007.  The Veteran appealed, seeking a higher initial rating for his service-connected PTSD.  In an August 2012 rating decision, the Veteran was granted a total disability rating based on individual unemployability (TDIU) due to his service-connected PTSD, effective February 1, 2009.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected PTSD has been assigned a rating pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  

According to the General Rating Formula for Rating Mental Disorders, a 70 percent disability rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  Id.  

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240   (1995).  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  38 C.F.R. § 4.130.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2014); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  

A November 2007 VA treatment record indicates that the Veteran endorsed symptoms of panic attacks, including palpitations, sweating, chest pain, derealization, fear of losing control, and fear of driving.  The Veteran reported that while working as a truck driver, he to stop and get out of the cab when he became anxious.  

A December 2007 VA mental health record indicates that the Veteran endorsed symptoms of anxiety, irritability, stress, depression, mood swings, intrusive thoughts, distressing dreams, difficulty sleeping, difficulty concentrating, memory problems, anger outbursts, hypervigilance, exaggerated startle response, difficulty concentrating, loss of motivation, difficulty getting along with others, disappointment in relationships, inability to trust others, avoidance, detachment, suspiciousness, inability to express himself, problems at work, strong thoughts about hurting others, frightening thoughts, markedly diminished interest or participation in significant activities, and feeling like life is not worthwhile.  The Veteran denied a sense of foreshortened future, intense psychological distress at exposure to cues, or physiological reactivity on exposure to cues.  The treatment provider characterized the Veteran's symptoms as productive of "clinically significant distress or functional impairment."  A mental status evaluation indicated that the Veteran was alert and oriented to person, place, and time.  He did not experience hallucinations, and reality contact was good.  The treatment provider noted that the Veteran took pride in his appearance and did not appear disheveled.  Speech was logical and goal oriented.  Affect was restricted, but stable.  The Veteran's behavior was appropriate and insight and judgment were average.  Short and long term memory were average.   The Veteran denied any suicidal or homicidal thoughts, plans, or intentions.  However, the treatment provider was unsure of whether the Veteran ever previously attempted suicide, noting a prior incident of driving while intoxicated.  The diagnoses were PTSD, panic disorder with agoraphobia, and mild depression.  A GAF score of 60 was assigned.

A January 2008 VA psychiatric note indicates that with regard to his anger and anxiety attacks, the Veteran stated that he "can't do this by [himself]" and he "just wants to quit."  The Veteran reported experiencing anxiety attacks while driving his truck, which triggered memories of driving in a convoy in Vietnam.  He reported difficulty sleeping, waking up in a sweat, flashbacks, and some dissociative phenomena.  He stated that he was always watchful and avoided people.  The Veteran reported using distractions and alcohol to treat his symptoms.  The record shows that the Veteran received prior mental health treatment in 1997 and court-ordered anger management training.  He denied any psychiatric hospitalizations.  The Veteran also reported that while he was serving in Okinawa, he drove his car off of a cliff while intoxicated, for which he felt remorseful.  The Veteran reported being married for the fourth time and employed full-time as a truck driver.  He reported previously receiving probation for anger-related offenses, but denied any history violent crimes.  A mental status examination indicated that the Veteran was alert and oriented.  His affect was anxious and animated; mood was anxious; speech was circumstantial; thoughts were goal oriented; and judgment was fair.  He denied any suicidal ideations.  The diagnoses were PTSD and panic disorder with agoraphobia.  The treatment provider prescribed Celexa and Klonopin for panic attacks.

In a February 2008 letter, the Veteran's private treatment provider summarized the history of the Veteran's mental health treatment, which included psychotherapy for PTSD symptoms in 1997 and again from October 2007 to January 2008.  The private treatment provider indicated that the Veteran experienced symptoms of anxiety, flashbacks, panic attacks, and guilt.  

During a March 2008 VA examination, the Veteran reported problems with anger, anxiety, irritability, alcohol abuse, and difficulty sleeping from the time he returned from Vietnam.  At the time of the examination, the Veteran endorsed symptoms of anxiety, panic attacks, mood swings, depression, intrusive thoughts, flashbacks, nightmares, sleeplessness, social isolation, difficulty staying focused, and frequently checking doors.  The Veteran indicated that he worked full-time as a truck driver and stated that his anxiety attacks were usually triggered by driving trucks, particularly on cloudy and rainy days, which reminded him of driving in a convoy in Vietnam.  During anxiety attacks, the Veteran reported symptoms of shortness of breath and palpitations, which forced him to pull off the road.  He expressed concern about losing his job, noting that he was often unable to take his prescribed medication because he had to stay alert while driving.  The Veteran indicated that he had no friends and did not get along well with one of his two children.  He also reported a strained relationship with his fourth wife due to his anger, mood swings, and inability to communicate effectively.  A mental status examination indicated that the Veteran appeared fairly groomed, alert, oriented, verbal, and logical.  He appeared sad and downcast, and his speech was tangential and circumstantial.  The treatment provider noted that the Veteran's cognitive functions were limited, and his insight and judgment were fair.  The Veteran denied any psychotic symptoms, delusions, or paranoia.  He admitted having recurrent thoughts of suicide, but denied any plan or intent.  The diagnoses were chronic PTSD and panic disorder with agoraphobia, secondary to PTSD.  A GAF score of 55 was assigned.  The examiner also provided the following remarks with regard to the Veteran's symptoms:

Due to the severity and chronicity of his problems, he does have difficulty in maintaining efficiency and consistency in his current occupational tasks.  He is obviously having difficulty in maintaining his current job at this time.  He claims that he is just functioning marginally and the stress about losing his job also terrifies and increases his problems with depression and anxiety.  He is also having a difficult time adapting to stressful events and is also having difficulty maintaining positive and effective relationships to his family, including his current wife and daughter.  

In a May 2008 notice of disagreement, the Veteran submitted a written statement describing the social and occupational impairment caused by his PTSD symptoms, including anger, avoidance, sleeplessness, and memory problems.  He stated that he frequently recalled vivid memories form combat in Vietnam, but often could not remember things such as passwords, addresses, and pick-up and drop-off locations for his job.  The Veteran reported having to ask the same questions over and over, and believed he was on his "last leg" at work.  He reported a history of felony charges for assault and battery, two anger management courses, and three failed marriages, which he attributed to his PTSD symptoms.  The Veteran also described an incident during which he awoke during the night and pulled a gun out of his nightstand without realizing what he was doing.  He stated that he was "so scared" and felt like he was "losing [his] mind."

A June 2008 VA treatment record indicates that the Veteran reported panic attacks and increased marital and work-related stress.  He denied suicidal or homicidal ideations.  The assessment was PTSD, panic attacks, and marital problems.  A GAF score of 60 was assigned.  

An August 2008 VA treatment record indicates that the Veteran reported feeling miserable having to deal with seemingly unpredictable panic attacks.  He reported some suicidal ideations, but stated that he did not want to die or kill himself, rather, he just wanted his misery to end.  His mood was dysphoric and anxious with congruent affect.  There were no indications of mental content symptoms, perceptual disturbance, or gross cognitive confusion.  Thinking and speech were within normal limits.  The assessment was PTSD, and a GAF score of 60 was assigned.  

An October 2008 VA treatment record indicates that the Veteran reported sleeping well and experiencing no panic attacks after taking his medication as prescribed.  He reported increased marital conflict and stress at work due to conflict with a coworker.  The treatment provider noted that the Veteran exhibited some mild paranoia about his coworker coming to his home.  It was also noted that although the Veteran was angry at his coworker and thought about retaliation, he was in control of his behavior, and his judgment was intact.  The Veteran appeared alert and oriented with fair hygiene.  His mood was tense, and affect was very briefly labile when talking about his spouse.  The assessment was PTSD and panic disorder. 

Later in October 2008, a VA mental health treatment provider discussed the possibility of retiring early, noting that the Veteran's job situation appeared to be excessively stressful and could lead to negative consequences for the Veteran.  The Veteran also reported that he and his spouse agreed to end their marriage.  The Veteran's mood was dysphoric and agitated with congruent affect.  There were no indications of mental content symptoms, perceptual disturbance, or gross cognitive confusion.  Thinking and speech were within normal limits, and judgment was intact.  The Veteran denied suicidal ideations, intent or plan; however, the treatment provider noted that the Veteran seemed ambivalent about his life.  The assessment was PTSD, and a GAF score of 55 was assigned.  The plan was to continue individual therapy in four or five weeks.  

A November 2008 VA mental health treatment record indicates that the Veteran discussed recent suicidal ideations and a plan of overdosing on medications, but denied any current thoughts or intent.  The diagnoses were depression, PTSD, and panic disorder, and a GAF score of 55 was assigned.   

A January 2009 written statement, a coworker of the Veteran indicated that for the past 12 years, he observed the Veteran struggle to hold on to his job.  The coworker indicated that he was approached by management on several occasions to warn the Veteran of being terminated and noted that the Veteran received several suspensions.  The coworker stated that the Veteran kept to himself, never attended company activities, and frequently forgot to drop off or pick up shipments.  The coworker also indicated that whenever he checked on the Veteran at home, he was almost always in bed and frequently tearful.  

In a January 2009 written statement, the Veteran's mother described watching her son "slowly fall apart."  The Veteran's mother indicated that the Veteran became withdrawn and short tempered after service.   She also stated that the Veteran's employer has been very accommodating to the Veteran over the years by letting him stay home on days that he felt like he could not make it.

In a January 2009 written statement, the Veteran's spouse, L. H., stated that the Veteran never slept, refused to attend social events, and showered several times a day because he could not "stand to smell himself," as it reminded him of the smell of dead bodies in Vietnam.  L. H. witnessed the Veteran engage in paranoid behaviors, such as making his spouse eat from the same pot to prove that his meals were not poisoned.  L. H. indicated that the Veteran experienced frequent panic attacks, resulting in chest pain and elevated blood pressure, which, on one occasion, resulted in the Veteran being rushed to the hospital with signs of a heart attack.   On cloudy days or before driving over bridges, the Veteran called L. H. or his mother in order to avoid a panic attack.  L. H. also indicated that the Veteran had memory problems, often forgetting to pick up or drop off shipments, which, on at least one occasion, resulted in his company losing an important customer.  	

A January 2009 VA mental health record indicates that the Veteran reported that he stopped working and experienced short-lived good feelings about not having to deal with work-related stress.  The Veteran indicated that he desired to be alone and quiet.  He stated that he did not trust anyone and did not let anyone in anymore.  His mood was dysphoric and affect was congruent.  There were no indications of mental content symptoms, perceptual disturbance, or gross cognitive confusion.  Thinking and speech were within normal limits.  There were no indications of suicidal or violent ideation, plan, or recent behaviors.  The diagnoses were depression, PTSD, and panic disorder, and a GAF score of 55 was assigned.  

A February 2009 VA treatment record indicates that the Veteran reported poor sleep.  He also stated that he believed that his wife was poisoning his food and wondered if his neighbor was "trying to do something."  The treatment provider noted that the Veteran experienced a moderate decrease in anxiety, but was showing more symptoms of paranoia.  A mental status examination indicated that the Veteran was alert, oriented, and appropriately dressed.  His speech was clear, and his thoughts were well-expressed and goal-oriented.  His mood was anxious, and the treatment provider indicated that he appeared unhappy and paranoid about his wife, but exhibited no elaborate delusions.  The plan was to try Risperdal for paranoia/mood and Trazadone for sleep and continue Sertraline and Klonopin.  

A February 2009 letter from one of the Veteran's VA treatment provider indicates that the Veteran experienced symptoms of panic disorder, including palpitations, sweating, chest pain, derealization, fear of losing control, and fear of dying.  The treatment provider indicated that according to the Veteran, these symptoms impaired his ability to function at his job as a truck driver.  The treatment provider also indicated that the Veteran's symptoms also included recurrent distressing dreams, difficulty sleeping, irritability, outbursts of anger, restricted range of affect, estrangement from others, markedly diminished interest in participating in significant activities, and avoidance all conversations, thoughts, and feelings associated with the trauma he experienced in Vietnam.  The Veteran's treatment plan included outpatient mental health care and monthly individual psychotherapy.

A March 2009 VA treatment record indicates that the Veteran discussed plans to divorce his spouse, which he believed would help his stress.  His mood was dysphoric with congruent affect.  There were no indications of mental content symptoms, perceptual disturbance, or gross cognitive confusion.  Thinking and speech were within normal limits.  The Veteran denied suicidal or violent ideations.  The assessment was PTSD and panic disorder, and a GAF score of 55 was assigned.  

In March 2009, the Veteran was denied VA Vocational Rehabilitation and Employment services because it was determined that his service-connected PTSD rendered him unemployable.  

In a March 2009 SSA third party function report questionnaire, the Veteran's spouse stated that the Veteran never slept, was always on edge, and did not do anything other than watch television.  It was noted that the Veteran did not have any problems with dressing, bathing, hair care, shaving, feeding, and using the toilet.  The Veteran's spouse also indicated that the Veteran was able to go out alone, mow the lawn, drive a car, shop for clothes online, pay bills, count change, handle a savings account, and use a checkbook/money orders.

A June 2009 VA treatment record indicates that the Veteran reported "doing better" and experiencing less stress since his wife moved out approximately one month earlier.  He reported feeling content at home and stated that he was doing some work in the yard and in his workshop.  He indicated that he continued to feel anxious, obsessed over his thoughts, and could not "let things go."  The treatment provider noted that the Veteran appeared "much improved."  The Veteran's mood was euthymic with congruent affect.  There were no indications of suicidal or violent ideation, mental content symptoms, perceptual disturbance, or gross cognitive confusion.  Thinking and speech were within normal limits.  The diagnoses were PTSD and depression, and a GAF score of 56 was assigned.  

In July 2009, the Veteran reported that things were not going well due to financial stress.  He stated that he felt generally frustrated and tired of his emotional and psychological struggles.  The treatment provider discussed more intensive PTSD treatment options and gave the Veteran information about an inpatient PTSD treatment program.  His mood was dysphoric with occasional tearful affect.  There were no indications of mental content symptoms, perceptual disturbance, or gross cognitive confusion.  Thinking and speech were within normal limits.  He denied any suicidal or homicidal ideations.  The assessment was PTSD and depression, and a GAF score of 55 was assigned. 

A September 2009 VA mental health note indicates that the Veteran reported engaging in avoidance behaviors and withdrawal.  He also discussed his strained relationship with his daughter.  His mood was anxious and dysphoric with congruent affect.  There were no indications of mental content symptoms, perceptual disturbance, or gross cognitive confusion.  Thinking and speech were within normal limits.  There were no indications of suicidal or violent ideation, plan, or recent behaviors.  The assessment was depression, PTSD, and panic disorder.  A GAF score of 55 was assigned.

During a September 2009 VA examination, the Veteran reported symptoms of recurrent and intrusive distressing recollections, nightmares, panic attacks, avoidance, irritability, outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, and sleeplessness.  He stated that his PTSD symptoms were severe and occurred approximately three to five days per week, lasting approximately five to ten minutes in duration.  He reported panic attacks approximately two or three times per week, lasting up to three minutes in duration. 
The Veteran stated that he slept approximately two or three hours per night, leaving him exhausted during the day and preventing him from completing things.  The Veteran indicated that he preferred to be alone and only left his house to go to the store when necessary.   The Veteran endorsed some inappropriate behavior, such as responding angrily to his significant other.  The examiner characterized the Veteran's impulse control as "fair."  The Veteran denied any hallucinations, ritualistic behavior, and suicidal or homicidal thoughts.  It was noted that the Veteran's symptoms were treated with outpatient psychotherapy and prescription medication.  He denied ever receiving inpatient psychiatric treatment.  A psychiatric examination revealed a clean appearance; unremarkable psychomotor activity, speech, thought process, and thought content; intact attention and orientation; a cooperative, friendly, relaxed, and attentive attitude; constricted affect; and an "okay" mood.  The Veteran's remote memory and immediate memory were normal, but recent memory was mildly impaired.  For instance, the Veteran reported frequently forgetting things from the past 24 to 48 hours, which he believed was getting worse.  The examiner indicated that the Veteran was capable of managing his financial affairs and paying his bills.  It was noted that the Veteran had no history of violence or suicide attempts and no problematic effect of alcohol use.  The Veteran reported that he was always irritable and had difficulty with interpersonal relationships due to his behavior.  He stated that his divorce was just finalized, but indicated that he had a "lady friend" who frequently checked on him and stayed with him on the weekends.  He stated that he spoke to his son approximately once or twice a week, but has not spoken to his daughter since the end of 2008.  He reported having a good relationship with his mother, but stated that he has not spoken to his siblings in years, noting that they did not understand him and called him "strange."  The examiner characterized the Veteran's symptoms as "moderate" in severity, but indicated that the Veteran had serious impairment in his social and occupational functioning, such as immobilizing panic attacks when he was working, conflict with coworkers and managers, and social isolation, with the exception of his girlfriend, son, and mother, who called and visited frequently.  The examiner opined that the Veteran's PTSD symptoms resulted in deficiencies in areas such as judgment, thinking, family, relations, work, mood, or school, but did not cause total occupational and social impairment.  For example, the examiner noted that the Veteran reportedly reacted aggressively, but without physical violence, toward his significant other following an intrusive memory or nightmare without appreciation of his actions at the time.  A GAF score of 50 was assigned.

A December 2009 VA psychiatric treatment record shows that the Veteran reported waking up angry and having "bad thoughts, scary thoughts," such as fearing that he would die when he was anxious.  He also indicated that he began carrying a gun in his car because another driver was threatening him.  The treatment provider observed some decrease in irritability and panic attacks, but noted that the Veteran's PTSD was still very symptomatic.  A mental status examination indicated that the Veteran was alert and oriented with good hygiene.  His mood was "okay today" with restrictive affect.  He denied suicidal or violent ideations.  The treatment provider advised the Veteran to remove the gun from his car, continue psychotherapy and medication, and return in three months.

Later in December 2009, the Veteran called a VA mental health treatment provider to report that he was not doing well.  He stated that got married, and he was struggling because his wife was out of town.  The Veteran then stated that he felt the marriage was a mistake due to his difficulty trusting others.  He also reported constant pain in his chest and stated that he could not keep living like this, noting that he experienced homicidal ideations over the past week, but denied them at the time of the telephone call.  

In January 2010, the Veteran reported marital problems and difficulty trusting others.  His mood was dysphoric with congruent affect.  There were no indications of mental content symptoms, perceptual disturbance, or gross cognitive confusion.  Thinking and speech were within normal limits.  There were no indications of suicidal or violent ideations.  The assessment was PTSD, panic disorder, and depressive disorder, and a GAF score of 55 was assigned.

An April 2010 VA psychiatry note indicates that the Veteran believed that his daughter tried to poison him.  He did not express any complaints about depression or panic attacks and denied any suicidal thoughts.  A mental status examination indicated that the Veteran was alert, fully oriented, and appropriately dressed with good hygiene.  His mood was euthymic with congruent affect.  The treatment provider noted that the Veteran was possibly delusional about being poisoned. 

In December 2010, the Veteran reported erratic sleep and nightmares "every now and then."  He denied any thoughts to harm himself or others.  A mental status examination indicated that the Veteran appeared neatly groomed, was alert, and appeared to have the ability to make informed healthcare decisions.  The assessment was PTSD, anxiety disorder, and rule out mood disorder versus substance induced mood disorder.  The treatment provider assigned a GAF score ranging between 53 and 55.

In March 2011, the Veteran reported increased spending when he "feels really good" for a few minutes.  He reported sleeping approximately four to six hours a night with some nightmares.  There was no difficulty with focus or concentration. The Veteran denied thoughts to harm himself or others.  A mental examination indicated that the Veteran was alert, oriented, groomed, and appeared to have the ability to make informed healthcare decisions.  His mood was "down" with congruent affect.  Speech was spontaneous; insight and judgment were grossly intact; thought process was liner; and thought content was goal-directed without any psychotic symptoms.  The assessment was PTSD, anxiety disorder with PTSD features, alcohol dependence, and rule out mood disorder versus substance induced mood disorder.  A GAF score of 53 was assigned.  

VA group therapy records dated April 2011 through February 2013 show that the Veteran consistently appeared mentally stable without any suicidal or homicidal ideations.  It was noted that the Veteran's grooming was good; thinking was organized and relevant; and psychomotor activity was normal.  The diagnoses included bipolar disorder and PTSD.  GAF scores ranged from 53 to 60.

A June 2012 VA psychiatry note indicates that the Veteran reported going through another divorce.  Although the Veteran reported frequently visiting his mother and communicating with his brother, the treatment provider noted that the Veteran was socially isolative and spent much time at home watching television.  His mood was down, and his affect was constricted in the sad range with occasional episodes of brief tearfulness.  Speech was normal; thoughts were structured and goal-directed; and insight and judgment were good.  The Veteran admitted fleeting suicidal thoughts without any recent specific plan or intent.  He denied any hallucinations.  The assessment was moderate to severe PTSD and recurrent major depressive disorder, in partial remission.  

In October 2012, the Veteran reported that his wife was in the process of moving out.  A mental status examination indicated that the Veteran was neatly and cleanly dressed and demonstrated good personal hygiene.  His mood was dysphoric with congruent affect; thought content and process were normal; and speech was linear and coherent.  There was no evidence of delusions or hallucinations.  The assessment was chronic PTSD and mild, recurrent major depressive disorder.  A GAF score of 50 was assigned.  

A November 2012 VA treatment record indicates that the Veteran reported that his wife played a video recording of him "going off" on her, and he realized how "terrible and scary" he was toward her.  He stated that his wife told him that she was often afraid of him.  A mental status examination indicated that the Veteran was neatly and cleanly dressed and demonstrated good personal hygiene.  His mood was dysphoric with congruent affect; thought content and process were normal; and speech was linear and coherent.  There was no evidence of delusions or hallucinations.  The assessment was chronic PTSD and mild, recurrent major depressive disorder.  A GAF score of 50 was assigned.  

A March 2013 VA examination indicates that the Veteran endorsed symptoms of recurrent and distressing recollections, anxiety, avoidance, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, sense of foreshortened future, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported having strained relationships with both of his adult children.  He denied any legal or behavioral problems since his last VA examination.  A mental status examination indicated that the Veteran was alert and fully oriented; speech was normal; thought content and process were unremarkable; and mood was euthymic to mildly dysphoric with full and reactive affect.  The Veteran denied hallucinations, delusions, and suicidal or homicidal ideations.  The examiner provided diagnoses of PTSD and major depressive disorder and opined that the Veteran's PTSD symptoms were productive of occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

As discussed above, the Veteran's PTSD is currently assigned a 70 percent disability rating.  In order for a higher rating to be warranted, the evidence of record must demonstrate that the Veteran's PTSD symptoms cause or more nearly approximate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The evidence of record establishes that throughout the appeal period, the Veteran's PTSD has resulted in symptoms including anxiety, panic attacks, depression, mood swings, irritability, anger outbursts, hypervigilance, exaggerated startle response, intrusive thoughts, difficulty sleeping, nightmares, avoidance, detachment, social isolation, loss of motivation, difficulty concentrating, and short-term memory loss.  On a few occasions, treatment providers opined that the Veteran endorsed some paranoid and/or delusional thoughts.  Although the Veteran endorsed fleeting suicidal ideations, he consistently denied any intent or plan to harm himself or others.  Mental status examinations showed that the Veteran was consistently oriented to person, place, and time; his appearance was neat; his behavior was appropriate; his insight and judgment were fair to average; his thoughts were goal oriented; and his speech was normal, with the exception of one occasion when it was tangential and circumstantial.  There were never any indications of mental content symptoms, perceptual disturbance, or gross cognitive confusion.  The Veteran's PTSD symptoms have been treated with prescription medications and psychotherapy.  Throughout the appeal period, there was no evidence of hospitalizations, violence, or any other legal or behavioral problems.  Furthermore, the record shows that the Veteran consistently appeared mentally stable, was able to perform activities of daily living, and was capable of managing his finances and making informed healthcare decisions.  

With regard to social impairment, the record demonstrates that throughout the pendency of this appeal, the Veteran felt distrustful of others, had difficulty establishing and maintaining interpersonal relationships, and generally isolated himself socially.  The Veteran had multiple failed marriages, few friends, and no relationship with his siblings.  The Veteran reported having a strained relationship with his adult daughter and at times, his son.  He reported a good relationship with his mother.  

With regard to occupational impairment, the record shows that the Veteran worked full-time as a truck driver until he retired in January 2009.  Prior to his retirement, the Veteran reported frequent panic attacks while driving, which forced him to pull over to the side of the road.  The record shows that the Veteran was often unable to take his prescribed medication because he needed to stay alert while driving.  He also reported difficulty getting along with coworkers and supervisors.  The record shows that on a few occasions, the Veteran's short-term memory problems caused him to forget to drop off or pick up shipments.  In March 2009, the Veteran was denied VA Vocational Rehabilitation and Employment services because it was determined that his service-connected PTSD rendered him unemployable.  In August 2012, the Veteran was granted a TDIU due to his service-connected PTSD.

The evidence also demonstrates that throughout the appeal period, GAF scores ranging from 50 to 60 have been assigned, indicating symptoms ranging from moderate to serious.  See 38 C.F.R. § 4.130.  However, the vast majority of the GAF scores assigned were 55 and 60, indicating moderate symptoms or difficulty in social, occupational or school functioning.  See Carpenter, 8 Vet. App. at 242.  

A review of record reveals that throughout the appeal period, the Veteran has not endorsed any of the symptoms listed in the criteria for a 100 percent disability rating.  Based on the foregoing, the Board finds that the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Thus, a maximum 100 percent disability rating is not warranted for any distinct period during the pendency of this appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate, as the criteria under which the Veteran's service-connected PTSD is evaluated specifically contemplate the level of occupational and social impairment caused by his service-connected PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  As determined above, the Veteran's PTSD is manifested by symptoms of anxiety, panic attacks, depression, mood swings, irritability, anger outbursts, hypervigilance, exaggerated startle response, intrusive thoughts, difficulty sleeping, nightmares, avoidance, detachment, social isolation, loss of motivation, difficulty concentrating, short-term memory problems, and fleeting suicidal ideations without any plan or intent.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the above-referenced rating assigned for his service-connected PTSD.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

With consideration of the entire record, the Board finds that the evidence does not show that the Veteran's service-connected PTSD meets the criteria for a rating in excess of 70 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a rating in excess of 70 percent to the Veteran's PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

An initial rating in excess of 70 percent for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


